



Exhibit 10.1




Citibank, N.A.
580 CrossPoint Parkway
Getzville, NY 14068
 
 
 
citibank.jpg [citibank.jpg]





CONFIRMATION


Date:
April 03, 2018
 
 
 
 
To:
NextEra Energy Operating Partners, LP
("Counterparty" Party B)
Attn:
 
 
Email:
 
 
Tel:
 
 
Fax:
 
 
 
 
 
From:
CITIBANK N.A., New York (Party A)
 
Attn:
Thomas Carter
 
Email:
thomas.h.carter@citi.com
 
Tel:
(716) 730 7183
 
Fax:
 
 
 
 
 
Transaction Reference Number:  10012761089
 
 
 
 
USI      1030187177 163002NY988086981
 



The purpose of this letter agreement, which constitutes a "Confirmation", is to
set forth the terms and conditions of the US Dollar settled currency forward
entered into between us on the Trade Date referred to below (the "Transaction").


This Confirmation evidences a complete and binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. In
addition, you and we agree to use all reasonable efforts promptly to negotiate,
execute and deliver an agreement in the form of an ISDA 2002 Master Agreement,
with such modifications as you and we will in good faith agree (the "Negotiated
Agreement"). Upon the execution by you and us of the Negotiated Agreement, this
Confirmation will supplement, form part of, and be subject to that agreement.
All provisions contained in, or incorporated by reference in, the Negotiated
Agreement upon its execution will govern this Confirmation except as expressly
modified below.


Until we execute and deliver the Negotiated Agreement, this Confirmation,
together with all other documents referring to an ISDA Master Agreement (each a
"Confirmation") confirming transactions (each a ''Transaction") entered into
between us (notwithstanding anything to the contrary in a Confirmation) shall
supplement, form a part of, and be subject to, an agreement (the "Agreement") in
the form of the ISDA 2002 Master Agreement as published by ISDA (the "ISDA
Form") as if, on the Trade Date of the first such Transaction between us, we had
executed the Agreement in such form (but without any Schedule except for the
election of the laws of the State of New York as the governing law, the
specification of USD as the Termination Currency and the application of Credit
Event Upon Merger). In respect of the Agreement, (a) the parties irrevocably
submit to the exclusive jurisdiction of the state of New York and the United
States Court for the Southern District of New York in connection with all
matters relating hereto and waive any objection lo the laying of venue in, and
any claim of inconvenient forum with respect to these courts and Section l 3(b)
shall be deemed to have been amended accordingly; and (b) each party irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding relating to the
Agreement.


1 of 4

--------------------------------------------------------------------------------





Citibank, N.A.
580 CrossPoint Parkway
Getzville, NY 14068
 
 
 
citibank.jpg [citibank.jpg]



The Agreement shall contain such other modifications (including additional
elections) to the ISDA Form (each, an "Agreement Modification") as may be agreed
by the parties from time to time. Any Agreement Modification may be set forth in
any Confirmation of a Transaction subject to the Agreement (whether or not it
would typically be set out in the Schedule to the ISDA Master Agreement and
notwithstanding the termination or expiry of the Transaction evidenced by such
Confirmation). To the extent of any inconsistency between any Agreement
Modification and a prior Agreement Modification, the terms of the most recent
Agreement Modification shall govern. To the extent of any inconsistency between
the provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purposes of this Transaction.


The Agreement shall not govern any Transaction where the Confirmation of the
Transaction or any other document agreed between the parties clearly indicates
an intention that such Transaction should be subject to a separate ISDA Master
Agreement (whether separately executed or deemed to arise by incorporation in
the Confirmation), either as a single Transaction under such separate ISDA
Master Agreement or as part of a specified group of Transactions subject to such
separate ISDA Master Agreement.


The definitions and provisions contained in the 1998 FX and Currency Option
Definitions (as published by the International Swap Dealers Association, Inc.,
the Emerging Markets Traders Association and The Foreign Exchange Committee) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.




1.    Each party will make each payment specified in this Confirmation as being
payable by it, not later than the due date for value on that date in the place
of the account specified below or otherwise specified in writing, in freely
transferable funds and in the manner customary for payments in the required
currency.




2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:


Trade Date:
April 02, 2018
 
 
Date of Annex A to the
1998 Currency Definitions:
09-25-2000, as amended through Trade Date.
 
 
Amount and currency payable by Party A:
USD    573,774,109.55
 
 
Amount and currency payable by Party B:
CAD 741,000,000.00
 
 
Exchange Rate:
1.291449
 
 
Settlement Date:
July 03, 2018
 
 
Offices:
The Office for Citibank, N.A. for this Transaction is
New York.





2 of 4

--------------------------------------------------------------------------------





Citibank, N.A.
580 CrossPoint Parkway
Getzville, NY 14068
 
 
 
citibank.jpg [citibank.jpg]



3.    Representations:


In connection with this Confirmation and the Transaction to which this
Confirmation relates, each party to this Confirmation represents and
acknowledges to the other party that:


(a)    In the case of the Counterparty only, it is entering into this
Transaction for the purposes of managing its borrowings or investments, hedging
its underlying assets or liabilities or in connection with a line of business,
and not for purposes of speculation.


(b)    it is acting for its own account, and it has made its own independent
decisions to enter into this Transaction and as to whether this Transaction is
appropriate or proper for it based upon its own judgment and upon advice from
such advisers as it has deemed necessary. It is not relying on any communication
(written or oral) of the other party as investment advice or a recommendation to
enter into this Transaction; it being understood that information and
explanations related to the terms and conditions of this Transaction shall not
be considered investment advice or a recommendation to enter this Transaction.
No communication (Written or oral) received from other party shall be deemed to
be an assurance or a guarantee as to the expected results of this Transaction.


(c)    it is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice) and understands and accepts
the terms, conditions and risks of this Transaction. It is also capable of
assuming, and assumes, the risks of this Transaction.


(d)    The other party is not acting as fiduciary for or an adviser to it in
respect of this Transaction


4.    Account Details:


Payments to Citibank, N.A., New York:
Account for payments:
Citibank, N.A., New York
ABA # 021000089
Account No. 36001339
 
 
Payments to NextEra Energy Operating Partners, LP:     Please advise





3 of 4

--------------------------------------------------------------------------------





Citibank, N.A.
580 CrossPoint Parkway
Getzville, NY 14068
 
 
 
citibank.jpg [citibank.jpg]





5.    NextEra Energy Operating Partners, LP hereby agrees (a) to check this
Confirmation (Reference No. 10012761089:) carefully and immediately upon receipt
so that errors or discrepancies can be promptly identified and rectified and (b)
to confirm that the foregoing correctly sets forth the terms of the agreement
between Citibank, N.A., New York and NextEra Energy Operating Partners, LP with
respect to the particular Transaction to which this Confirmation relates, by
manually signing this Confirmation and providing the other information requested
herein and immediately returning an executed copy to ny.fx.settlements@citi.com
Hard copies should be returned to Citibank, N.A., 580 Cross Point Parkway,
Getzville, NY 14068, Attention: FX Operations -Forward Confirmations.










Citibank, N.A., New York
 
NextEra Energy Operating Partners, LP
 
 
 
 
 
 
DAN RILEY
 
ARMANDO PIMENTEL
 
 
Armando Pimentel, Jr.
 
 
President





FX Operations - Confirmations




4 of 4